DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Summary of Remarks (@ response page labeled 12): “Lucas-Woodley does not disclose “the position being determined by the server based on a position in the indoor environment corresponding to a preset identification object matching the identification object in another image captured by another terminal and comprising the preset identification object, a proportional relationship between the identification object in the image captured by the terminal and the preset identification object matching the identification object in the another image comprising the preset identification object, and a deviation determined based on a difference between a shooting angle corresponding to the identification object in the image captured by the terminal and another shooting angle corresponding to the preset identification object matching the identification object in the another image,” as recited in amended claim 1 (emphasis added). For example, Lucas-Woodley does not disclose any comparison between the shooting angles of different images, let alone the comparison of the shooting angles of images captured by different terminals.”

	Examiner’s Response: It is noted that Lucas-Woodley et al. was not utilized for support of “the position being determined by the server based on a position in the indoor environment”.  In any case, Lucas-Woodley et al. utilizes a computer processor for determination of position, which is analogous to the claimed server.  The portion of that limitation that refers to the other image being “captured by another terminal” is not being entered.  However, the Examiner will note that though it is not explicitly stated that the stored reference markings are captured by another terminal, it is feasible that it would have been obvious to do so for purposes of creating the reference database.  
	With regard to “a proportional relationship between the identification object in the image captured by the terminal and the preset identification object matching the identification object in the another image comprising the preset identification object, and a deviation determined based on a difference between a shooting angle corresponding to the identification object in the image captured by the terminal and another shooting angle corresponding to the preset identification object matching the identification object in the another image”, as described in Lucas-Woodley et al., the reference marker contains a reference orientation and the captured marker has its relative orientation determined by comparing it to the reference marker. This corresponds to the difference in shooting angles.

	Summary of Remarks (@ response pages labeled 12-13): “Moreover, Lucas-Woodley does not disclose “the position being determined by the server based on:” 

“a proportional relationship between the identification object in the image captured by the terminal and the preset identification object matching the identification object in the another image comprising the preset identification object,” and 
“a deviation determined based on a difference between a shooting angle corresponding to the identification object in the image captured by the terminal and another shooting angle corresponding to the preset identification object matching the identification object in the another image.””

Examiner’s Response: As previously stated by the Examiner, the marker in Lucas-Woodley et al. is indicative of its relative location within the book, which is analogous to indicating the relative location of the marker in a building. While this is not in the specific field of building navigation, it is relevant as a teaching of indication of navigation in a given setting.  As to “based on a position in the indoor environment corresponding to a preset identification object matching the identification object in another image comprising the preset identification object”, this disclosed by the Qiao et al. reference as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662